Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication filed on 06/30/2021. In virtue of this communication, claims 1, 3, 7 – 11, 13, 17 – 20 have been amended; claim 21 is newly added.  Claims 1 – 21 are pending in this office action. 
Reasons for Allowance
2.	In view of amended claims, and further search, claims 1 – 21 are allowed.
3.	The following is an Examiner’s statement of reasons for allowance: claims 1 – 21 are allowed for the reasons as set forth in the Applicant's response filed on 06/30/2021. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Wang et al. (2020/0092692) which discloses acquiring, by the UE, sidelink retransmission configuration information; and performing, by the UE, a sidelink feedback or a sidelink retransmission according to the sidelink retransmission configuration information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645